Exhibit 99.8 Subordinated Certificates Corridor Confirmation and Guaranty SWISS RE FINANCIAL PRODUCTS CORPORATION 55 East 52nd Street New York, New York 10055 Fax: (917) 322-7201/Phone: (212) 407-7322 DATE: June 29, 2007 TO: The Bank of New York, not in its individual capacity but solely as Trustee of the Supplemental Interest Trust for CWALT, Inc. Alternative Loan Trust 2007-HY7C (the “Trustee”) (“Party B”) 101 Barclay Street, 4W, New York, New York 10286, Attention: Corporate Trust Administration, CWALT, Series 2007-HY7C FROM: Swiss Re Financial Products Corporation (“Party A”) RE: CORRIDOR TRANSACTION – The Subordinated Certificates Our Reference Number: 1611172 Dear Sir or Madam: The purpose of this letter agreement is to confirm the terms and conditions of the Transaction entered into between The Bank of New York, not in its individual capacity but solely as Trusteeof the Supplemental Interest Trust for CWALT, Inc. Alternative Loan Trust 2007-HY7C, Mortgage Pass-Through Certificates, Series 2007-HY7C and Swiss Re Financial Products Corporation (each a “party” and together “the parties”) on the Trade Date specified below (the “Transaction”). This letter agreement constitutes a “Confirmation” and the definitions and provisions contained in the 2efinitions (the “Definitions”) as published by the International Swaps and Derivatives Association, Inc., (“ISDA”) are incorporated into this Confirmation. In the event of any inconsistency between the Definitions and this Confirmation, this Confirmation will govern.This Confirmation will be governed by and subject to the terms and conditions which would be applicable if, prior to the Trade Date, the parties had executed and delivered an ISDA Master Agreement (Multicurrency-Cross Border), in the form published by ISDA in 1992 (the “Master Agreement”), with the attached Schedule B as the Schedule to the Master Agreement and the modifications provided below (collectively, the “Agreement”). In the event of any inconsistency between the provisions of the Master Agreement and this Confirmation and the attached Schedule B, this Confirmation will govern. Other capitalized terms used herein (but not otherwise defined) shall have the meaning specified in that certain Pooling and Servicing Agreement, dated as of June 1, 2007 (the “Pooling and Servicing Agreement”), among CWALT, Inc., as depositor, Countrywide Home Loans Servicing LP., as master servicer, Countrywide Home Loans, Inc., as a seller, Park Granada LLC, as a seller, Park Monaco Inc., as a seller, Park Sienna LLC, as a seller, and The Bank of New York, as trustee. In this Confirmation “Party A” means Swiss Re Financial Products Corporation and “Party B” means The Bank of New York, not in its individual capacity but solely as Trustee of the Supplemental Interest Trust for CWALT, Inc. Alternative Loan Trust 2007-HY7C. SRFP Cap Confirmation Ref No. 161172 1 1.This Confirmation evidences a complete binding agreement between the parties as to the terms of the Transaction to which this Confirmation relates.In addition, each party represents to the other party and will be deemed to represent to the other party on the date on which it enters into a Transaction that (absent a written agreement between the parties that expressly imposes affirmative obligations to the contrary for that Transaction): (i) Principal.In the case of Party A, and Party B it is acting as principal and not as agent when entering into the Transaction. (ii) Non-Reliance.In the case of both parties, it is acting for its own account, it has made its own independent decisions to enter into the Transaction and as to whether the Transaction is appropriate or proper for it based upon its own judgment and upon advice from such advisors as it has deemed necessary.It is not relying on any communication (written or oral) of the other party as investment advice or as a recommendation to enter into the Transaction; it being understood that information and explanations related to the terms and conditions of the Transaction shall not be considered investment advice or a recommendation to enter into the Transaction.No communication (written or oral) received from the other party shall be deemed to be an assurance or guarantee as to the expected results of that Transaction. (iii) Evaluation and Understanding.It is capable of evaluating and understanding (on its own behalf or through independent professional advice), and understands and accepts, the terms, conditions and risks of the Agreement and the Transaction.It is also capable of assuming, and assumes, the financial and other risks of the Agreement and the Transaction. (iv) Status of Parties.The other party is not acting as an agent, fiduciary or advisor for it in respect of that Transaction. 2.The terms of the particular Transaction to which this Confirmation relates are as follows: Notional Amount: With respect to any Calculation Period, the lesser of (i) the amount set forth on the attached Amortization Schedule, Schedule A and (ii) the aggregate Class Certificate Balance of the Subordinated Certificates immediately prior to the related Distribution Date (as each such term is defined in the Pooling and Servicing Agreement). Trade Date: June 26, 2007 Effective Date: June 29, 2007 Termination Date: June 25, 2009 Fixed Amounts: SRFP Cap Confirmation Ref No. 161172 2 Fixed Rate Payer: Party B; provided that the payment of the Fixed Amount to Party A shall be made on behalf of Party B by Deutsche Bank Securities Inc. from the proceeds of the sale of the Certificates. Fixed Rate Payer Payment Date: June 29, 2007 Fixed Amount: USD 114,000 Floating Amounts: Floating Rate Payer: Party A Cap Rate I: The amount set forth on the attached Amortization Schedule, Schedule A Floating Rate Payer Period End Dates: The 25th day of each month, subject to adjustment in accordance with the Following Business Day Convention Floating Rate Payer Payment Dates: Two (2) Business Days prior to each Period End Date, commencing on July 23, 2007 Floating Rate Option: USD-LIBOR-BBA; provided, however, for any Calculation Period, if the Floating Rate Option is greater than the rate set forth opposite such Calculation Period as set forth in Schedule A under the heading Cap Rate II (%), then the Floating Rate Option for such Calculation Period shall be deemed to be such rate. Designated Maturity: One month Spread: None Floating Rate Day Count Fraction: Act/360 Reset Dates: The first day of each Calculation Period. Compounding: Inapplicable Business Days for payment: New York Calculation Agent: Party A; provided, however, that if an Event of Default occurs with respect to Party A, then Party B shall be entitled to appoint a financial institution which would qualify as a Reference Market-maker to act as Calculation Agent (such financial institution subject to Party A’s consent). SRFP Cap Confirmation Ref No. 161172 3 3.Recording of Conversations Each party (i) consents to the recording of the telephone conversations of trading and marketing personnel of the parties, (ii) agrees to obtain any necessary consent of, and give notice of such recording to, such personnel of it, and (iii) agrees that recordings may be submitted in evidence in any proceedings relating to this Agreement or any potential Transaction. SRFP Cap Confirmation Ref No. 161172 4 4.Account Details: Account for payments to Party A: JPMorgan Chase Bank SWIFT: CHASUS33 Account of: Swiss Re Financial Products Account No.: 066-911184 ABA# 021000021 Account for payments to Party B: The Bank of New York New York, NY ABA# 021-000-018 GLA# 111-565 For Further credit: TAS A/C 540960 Attn: Matthew J. Sabino Ph: 212-815-6093 Fax: 212-815-3986 5.Offices: The Office of Party A for this Transaction is: The Office of Party B for this Transaction is: New York, NY New York, NY SRFP Cap Confirmation Ref No. 1611172 5 6.Party A agrees to the following: (a) the sole recourse in respect of the obligations of Party B under this Transaction shall be to the Trust Fund (as defined in the Pooling and Servicing Agreement); (b) The Bank of New York (“BNY”) is entering into this Transaction solely in its capacity as Trustee of the Supplemental Interest Trust and not in its individual capacity under the Pooling and Servicing Agreement; and (c) in no case shall BNY (or any person acting as successor trustee under the Pooling and Servicing Agreement) be personally liable for or on account of any of the statements, representations, warranties, covenants or obligations stated to be those of Party B under the terms of this Transaction, all such liability, if any, being expressly waived by Party A and any person claiming by, through or under either such party. 7.This Agreement may be executed in several counterparts, each of which shall be deemed an original but all of which together shall constitute one and the same instrument. Please promptly confirm that the foregoing correctly sets forth the terms of the Transaction entered into between us by executing this Confirmation and returning it to us by facsimile to: Swiss Re Financial Products Corporation Attention: Derivatives Documentation Fax: (917) 322-7201 Phone: (212) 407-7322 Swiss Re Financial Products Corporation Accepted and confirmed as of the date first written: The Bank of New York, not in its individual capacity but solely as Trustee of the Supplemental Interest Trust for CWALT, Inc. Alternative Loan Trust 2007-HY7C By:/s/ Linda Singer By:/s/ Michelle Penson Name:Linda H. Singer Name:Michelle Penson Title:Director Title: Vice President SRFP Cap Confirmation Ref No. 1611172 6 Schedule A to the Confirmation dated as June 29, 2007 Re: Reference Number: 1611172 Between Swiss Re Financial Products Corporation and The Bank of New York, not in its individual capacity but solely as Trusteeof the Supplemental Interest Trust for CWALT, Inc. Alternative Loan Trust 2007-HY7C. Amortization Schedule, subject to adjustment in accordance with the Following Business Day Convention From and including To but excluding Notional Amount (USD) Cap Rate I (%) Cap Rate II (%) June 29, 2007 July 25, 2007 211,431,997.00 6.0000 9.4177 July 25, 2007 August 25, 2007 206,112,581.00 6.0000 9.4177 August 25, 2007 September 25, 2007 200,926,573.00 6.0000 9.4178 September 25, 2007 October 25, 2007 195,870,684.00 6.0000 9.4177 October 25, 2007 November 25, 2007 190,941,703.00 6.0000 9.4178 November 25, 2007 December 25, 2007 186,136,498.00 6.0000 9.4178 December 25, 2007 January 25, 2008 181,452,015.00 6.0000 9.4178 January 25, 2008 February 25, 2008 176,885,273.00 6.0000 9.4178 February 25, 2008 March 25, 2008 172,433,364.00 6.0000 9.4178 March 25, 2008 April 25, 2008 168,093,451.00 6.0000 9.4177 April 25, 2008 May 25, 2008 163,862,766.00 6.0000 9.4178 May 25, 2008 June 25, 2008 159,738,608.00 6.0000 9.4177 June 25, 2008 July 25, 2008 155,718,344.00 6.0000 9.4177 July 25, 2008 August 25, 2008 151,799,800.00 6.0000 9.4177 August 25, 2008 September 25, 2008 147,980,052.00 6.0000 9.4177 September 25, 2008 October 25, 2008 144,256,653.00 6.0000 9.4177 October 25, 2008 November 25, 2008 140,627,219.00 6.0000 9.4178 November 25, 2008 December 25, 2008 137,089,423.00 6.0000 9.4178 December 25, 2008 January 25, 2009 133,640,993.00 6.0000 9.4177 January 25, 2009 February 25, 2009 130,279,716.00 6.0000 9.4178 February 25, 2009 March 25, 2009 127,003,431.00 6.0000 9.4177 March 25, 2009 April 25, 2009 123,810,031.00 6.0000 9.4177 April 25, 2009 May 25, 2009 120,697,458.00 6.0000 9.4178 May 25, 2009 June 25, 2009 117,663,708.00 6.0000 9.4177 SRFP Cap Confirmation Ref No. 1611172 7 Schedule B to the Confirmation dated as of June 29, 2007 Re: Reference Number: 1611172 Between Swiss Re Financial Products Corporation (“Party A”) andThe Bank of New York, not in its individual capacity but solely as Trusteeof the Supplemental Interest Trust for CWALT, Inc. Alternative Loan Trust 2007-HY7C(“Party B). Part 1. Termination Provisions. (a) “Specified Entity”means in relation to Party A for the purpose of the Agreement: Section 5(a)(v): None. Section 5(a)(vi): None. Section 5(a)(vii): None. Section 5(b)(iv): None. and in relation to Party B for the purpose of the Agreement: Section 5(a)(v):None. Section 5(a)(vi): None. Section 5(a)(vii): None. Section 5(b)(iv): None. (b) “Specified Transaction”willhave the meaning specified in Section 14 of the Agreement. (c) The “Breach of Agreement” provisions of Section 5(a)(ii) of the Agreement will be inapplicable to Party B. (d) The “Credit Support Default” provisions of Section 5(a)(iii) of the Agreement will be inapplicable to Party B. (e) The “Misrepresentation” provisions of Section 5(a)(iv) of the Agreementwill be inapplicable to Party B. (f) The “Default Under Specified Transaction” provisions of Section 5(a)(v) of the Agreement will be inapplicable to Party A and Party B. (g) The “Cross Default”provisions of Section 5(a)(vi) of the Agreementwill be inapplicable to Party A and Party B. (h) The “Credit Event Upon Merger”provisions of Section 5(b)(iv) of the Agreement will be inapplicable to Party A and Party B. (i) The “Automatic Early Termination”provision of Section 6(a) of the Agreement will be inapplicable to PartyA and Party B (j) Payments on Early Termination. For the purpose of Section 6(e) of the Agreement: (i) Market Quotation will apply; and (ii) The Second Methodwillapply. SRFP Cap Confirmation Ref No. 1611172 8 (k) “Termination Currency”means United States Dollars. (l) “Additional Termination Event”will not apply, except as provided in Part 5(k) hereof, any confirmation and in the Regulation AB Agreement as defined in Part 5(m) hereof. Part 2. Tax Representations. Payer Representations. For the purpose of Section 3(e) of the Agreement, Party A and Party B will not make any representations. Payee Representations. For the purpose of Section 3(f) of the Agreement, Party A makes the following representations: (i) Party A represents that itis a corporation organized under the laws of the State of Delaware. (ii) Party B represents that itis a trustee under the Pooling and Servicing Agreement. Part 3. Agreement to Deliver Documents. For the purpose of Sections 4(a)(i) and (ii) of the Agreement, Party A and Party B agree to deliver the following documents, as applicable: (a) Tax forms, documents or certificates to be delivered are: Party Required to Deliver Document Form/Document/Certificate Date by Which to be Delivered Party A and Party B Any form or document required or reasonably requested to allow the other party to make payments under the Agreement without any deduction or withholding for or on account of any Tax, or with such deduction or withholding at a reduced rate. Promptly upon reasonable Demand by the other party. SRFP Cap Confirmation Ref No. 1611172 9 (b) Other documents to be delivered and covered by the Section 3(d) representation are: Party required to deliver Form/Document/or Certificate Date by which to be delivered Covered by Section 3(d) representation Party A Certified copy of the Board of Directors resolution (or equivalent authorizing documentation) which sets forth the authority of each signatory to the Confirmation signing on its behalf and the authority of such party to enter into Transactions contemplated and performance of its obligations hereunder. Concurrently with the execution and delivery of the Confirmation. Yes Party A and Party B Incumbency Certificate (or, if available the current authorized signature book or equivalent authorizing documentation) specifying the names, titles, authority and specimen signatures of the persons authorized to execute the Confirmation which sets forth the specimen signatures of each signatory to the Confirmation signing on its behalf. Concurrently with the execution and delivery of the Confirmation unless previously delivered and still in full force and effect. Yes Party A The Guaranty of Swiss Reinsurance Company (“Swiss Re”), dated as of the date hereof, issued by Swiss Re as Party A’s Credit Support Provider (in the form annexed hereto as Exhibit A). Concurrently with the execution and delivery of the Confirmation. No Party B The Pooling and Servicing Agreement. Concurrently with the execution and delivery of the Confirmation. No SRFP Cap Confirmation Ref No. 1611172 10 Part 4. Miscellaneous. (a) Addresses for Notices. For the purposes of Section 12(a) of the Agreement: Addresses for notices or communications to Party A and to Party B shall be those set forth on the first page of the Confirmation. (b) Process Agent. For the purpose of Section 13(c) of the Agreement: Party A appoints as its Process Agent: None. Party B appoints as its Process Agent: None. (c)Offices. With respect to Party A, the provisions of Section 10(a) of the Agreement will apply. (d) Multibranch Party. Forthe purpose of Section 10(c) of the Agreement: Party A is not a Multibranch Party. Party B is not a Multibranch Party. (e) Credit Support Document. Details of any Credit Support Document: Guaranty of Swiss Re dated as of the date hereof in the form annexed hereto as Exhibit A. (f) Credit Support Provider. Credit Support Provider means in relation to Party A: Swiss Re. Credit Support Provider means in relation to Party B: None. (g) Governing Law. This Agreement will be governed by and construed in accordance with the laws of the State of New York (without reference to conflicts of law provisions thereof) (h) Netting of Payments.
